Opinion by
Smith, J.,
This case, like that of Ambrose Slichter against the same defendants, is ruled by the principles laid down in No. 152, November term, 1896, just decided.
The testimony of one witness as to an alleged prompting of the husband by the wife, during his examination as a witness before the magistrate, is too vague to afford a scintilla of evidence to establish liability on her part. The witness relates nothing that she said, and that she said anything to the prejudice of the defendant is only surmised. It was shown that the husband was quite hard of hearing, and for aught that appears the alleged prompting may have consisted only of efforts on the part of the wife to aid him in understanding the questions put to him, and to enable the magistrate to obtain responsive answers. The argument on this question involves the imputation of fraud on the part of the wife, but there is no evidence to sustain it, and the law wisely forbids its presumption.' The presumption in her favor cannot be thus overcome.
The judgment against Victoria R. Heft is reversed.